Title: To James Madison from Robert Were Fox, 11 December 1806
From: Fox, Robert Were
To: Madison, James



Esteemed Friend
Falmouth December 11t. 1806

I have kept my friend Munroe the Minister at London, advised of the arrival here, of Ships belonging to the United States of America under detention, most of which have been liberated, tho some still detained; the Captors apprehending part of their Cargoes to be Enemies property.  The hard Case of the Louisa, Captain Joseph Clackner, from Baltimore, bound for Amsterdam, detained here about Eight Months, I have explained fully to him.  The Privateers are in the practise of detaining most Vessels from France or Spain bound to the Northern Ports, particularly Ships under the Danish, Hambro, & Oldenburgh Flags, more so than those belonging to the United States.  I have had no occasion to complain lately of the impress of American Seamen.  I think the Naval officers hereaway are taking much more caution than formerly  Trade is exceeding dull, and many Merchants in this Nation, will suffer much by the French having possession of Hambro & other Ports.  Grain & Flour continues very moderate with us Copper is fallen.  I could now Ship some Sheat Copper at £165 Pr Ton.  Cake Copper at £146  I am with much respect Thy assured Friend

Rob W. Fox

